DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Hunt on 11/10/2021.
The application has been amended as follows: 
In the claims:
1.	 (Currently Amended) An apparatus for preclinical ultrasound imaging of a preclinical subject, the apparatus comprising:
a platform including an aperture and an acoustic coupling medium impermeable membrane on which a preclinical subject is positionable, the platform 
a reservoir located beneath the platform and containing an acoustic coupling medium;

at least one ultrasound transducer located beneath the platform within the acoustic coupling medium for movably scanning the  small animal from beneath the platform and from within the acoustic coupling medium; and
at least two motion stages for controlling a spatial position of the least one ultrasound transducer relative to the  small animal in order to acquire ultrasound image data of the small animal, wherein the at least two motion stages include a first motion stage for moving the at least one ultrasound transducer in a first direction along a first axis and a second motion stage for moving the at least one ultrasound transducer in a second direction that is non-parallel to the first direction, the at least two motion stages are not components of the at least one ultrasound transducer, the at least two motion stages are configured to move the at least one ultrasound transducer in a pattern in which the at least one ultrasound transducer is scanned along parallel coplanar lines in the first direction that are spaced from each other in the second direction, and the second direction is perpendicular to the first direction, wherein the at least two motion stages are movable to allow generation of a three-dimensional (3D) volume ultrasound image of the small animal. 
22. 	(Currently Amended) A method for preclinical ultrasound imaging of a preclinical subject, the method comprising:
movably positioning a platform including an aperture and an acoustic coupling medium impermeable membrane on which a preclinical subject is positionable, the platform 
providing a reservoir located beneath the platform and containing an acoustic coupling medium; 
 wherein the acoustic coupling medium impermeable membrane is sealed to the platform via a rigid frame and covers the aperture to prevent the small animal from being submerged in the acoustic coupling medium; 
locating at least one ultrasound transducer beneath the platform and in the coupling medium for movably scanning the preclinical small animal from beneath the platform and from within the acoustic coupling medium; 
controlling, by at least two motion stages, a spatial position of the at least one ultrasound transducer relative to the platform; and
 acquiring ultrasound image data of the small animal, wherein the at least two motion stages include a first motion stage for moving the at least one ultrasound transducer in a first direction along a first axis and a second motion stage for moving the at least one ultrasound transducer in a second direction that is non-parallel to the first direction and the at least two motion stages are not components of the at least one ultrasound transducer, the at least two motion stages are configured to move the at least one ultrasound transducer in a pattern in which the at least one ultrasound transducer is scanned along parallel coplanar lines in the first direction that are spaced from each other in the second direction and the second direction is perpendicular to the first direction, wherein the at least two motion stages are movable to allow generation of a three- dimensional (3D) volume ultrasound image of the small.
23. 	(Currently Amended) A system for preclinical ultrasound raster scanning of at least one organ or tissue in a preclinical subject, the system comprising:
at least one ultrasound imaging system; 
at least one ultrasound transducer associated with the at least one ultrasound imaging system and positionable relative to a preclinical subject, wherein the preclinical subject comprises a small animal; 
an apparatus comprising: 
a platform including an aperture and an acoustic coupling medium impermeable membrane on which the preclinical subject small animal is positionable, the platform 
a reservoir located beneath the platform and containing an acoustic coupling medium; 
wherein the acoustic coupling medium impermeable membrane is sealed to the platform via a rigid frame and covers the aperture to prevent the small animal from being submerged in the acoustic coupling medium; 
wherein the at least one ultrasound transducer is located beneath the platform and in the acoustic coupling medium for movably scanning the small animal from beneath the platform and from within the acoustic coupling medium; and
at least two motion stages for controlling a spatial position of the at least one ultrasound transducer relative to the platform in order to acquire ultrasound image data of the small animal, wherein the at least two motion stages include a first motion stage for moving the at least one ultrasound transducer in a first direction along a first axis and a second motion stage for moving the at least one ultrasound transducer in a second direction that is non-parallel to the first direction and the at least two motion stages are not components of at least one ultrasound transducer, the at least two motion stages are configured to move the at least one ultrasound transducer in a pattern in which the at least one ultrasound transducer is scanned along parallel coplanar lines in the first direction that are spaced from each other in the second direction and the second direction is perpendicular to the first direction; and
a computing platform having a hardware processor and a memory and being associated with the at least one ultrasound imaging system and the apparatus, wherein the computing platform is configured to collect one- dimensional (1D) ultrasound scan lines through translation of the at least one ultrasound transducer through the pattern aligned over an approximation of a location of at least one organ or tissue in the small animal, and to analyze the 1D ultrasound scan lines to build a two-dimensional (2D) or three-dimensional mesh of relevant surfaces of the at least one organ or tissue, wherein the at least two motion stages are movable to allow generation of a three-dimensional (3D) volume ultrasound image of the small animal.

Reasons for Allowance
Claims 1-12, 22-23,25-29, 31, 34-45 allowed for reasons cited below: 
Applicant arguments/ amendments filed 10/06/201 has been considered and previous rejections have been withdrawn.  Amended claims now requires features of how the reservoir and acoustic coupling medium are arranged and setup, so that a small animal can be positioned for preclinical use.  Examiner does not find any of the references anticipating the claims nor, find it obvious to modify references of record to show all the limitations of the instant claims.  Examiner thus believes that the record of the prosecution as a whole makes clear the reasons for allowing a claim or claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793